Citation Nr: 1506055	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-05 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic lumbar strain prior to November 8, 2010 and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for status post anterior cruciate ligament repair of the left knee prior to August 21, 2008 and in excess of 10 percent thereafter (excluding a period of temporary total rating).   

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Because of the Veteran's statements regarding the relationship between his left and right knee disabilities, the claim for service connection for a right knee disability has been re-characterized to include the theory of secondary service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  

In this case, a SOC was issued in February 2011.  Additional medical evidence pertaining to the claims, including a VA examination and VA medical records, has been received since the SOC was issued.  The Veteran has not waived RO consideration of this evidence in the first instance.  As the record contains evidence that has not been previously considered by the RO in the statement of the case, the Board is required to remand this issue for issuance of a Supplemental Statement of the Case (SSOC).  

The Veteran asserts that his right knee disability is related to his service-connected left knee disability.  In a statement dated in February 2009, the Veteran noted that he has to short step his left knee, which causes more right leg overcompensation.  A VA examination in March 2014 reflects that the Veteran reported problems with right knee pain and fatigue beginning after injuring the left knee in 2004.  He reported that he compensates for weakness and stiffness on the left by using his right knee for weight-bearing and kneeling.     

The Veteran was afforded a VA examination in March 2014.  The examination addressed service connection on a direct basis but did not address secondary service connection.  In light of the Veteran's contentions of a relationship between his service-connected left knee disability and his claimed right knee disability, a remand is necessary to obtain an addendum opinion.   

Finally, the Board finds that a new VA examination is warranted to ascertain the current severity of  the  Veteran's lumbar spine disability, in light of the time elapsed since the most recent examination in November 2010.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrected notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 regarding his claim for service connection for a right knee disability, including as secondary to a service-connected left knee disability.

2.  Forward the claims file to the VA examiner who performed the March 2014 examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed.  The review of the claims file should be noted in the examination report.  The examiner should address the following questions:  

a.  Is a current right knee disability at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, the Veteran's service-connected left knee disability?

b.  Is a current right knee disability at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected left knee disability?

In answering these questions, the examiner should consider the Veteran's statement in the March 2014 examination that his right knee pain and fatigue started after his left knee injury in 2004.  The examiner should also consider the Veteran's February 2009 statement that he has to overcompensate with his right knee because of his left knee disability

The VA examiner should provide a rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the VA examiner should so state and should explain why it is not possible to provide an opinion.

3.  In the event that the March 2014 VA examiner is not available, obtain a medical opinion from another qualified examiner that addresses the inquiries set forth above.

4.  Schedule the Veteran for a VA examination of his lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

Complete range of motion findings for the lumbar spine should be reported in degrees.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.



5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  After the requested actions are completed, the supplemental opinion should be reviewed to ensure complete compliance with the directives of this remand.

6.  Following the completion of the requested development, readjudicate the claims in a SSOC.  The SSOC should address the evidence received since  the February 2011 SOC.  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




